UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY FRANKLIN, on behalf of
himself and other similarly situated,

                            Plaintiff,
                                                   20 Civ. 10495 (KPF)
                     -v.-
                                                         ORDER
VERTEX GLOBAL SOLUTIONS, INC.;
and FRESH DIRECT, LLC,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      As ordered on the record on May 13, 2021, Plaintiff shall file his

amended complaint on or by June 4, 2021. The Court adopts the following

briefing schedule for Defendants’ anticipated motions to dismiss:

         •   Defendants’ moving papers shall be due on or July 9, 2021;

         •   Plaintiff’s consolidated opposition shall be due on or by August 9,

             2021; and

         •   Defendants’ reply papers, if any, shall be due on or by August 23,

             2021.

Plaintiff’s consolidated opposition may not exceed 35 pages in length.

      SO ORDERED.

Dated: May 13, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
